Citation Nr: 1507361	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  03-29 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from September 2002 and December 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for PTSD, and denied a total disability rating based on individual unemployability due to service-connected disabilities.  

In an August 2007 decision, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In an August 2008 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Remand.  In April 2009, the case was remanded by the Board for further development in accordance with the Joint Motion for Remand.  In March 2010, the case was again remanded for compliance with the Board's April 2009 remand directives.  

For the period from May 2010 to January 2013, the Veteran failed to report to four scheduled VA examinations.  In an August 2011 letter, the Veteran's attorney reported that the Veteran "simply cannot leave the house."  In a January 2013 letter, the attorney stated that he understood that an evaluation is "necessary" but the Veteran "simply cannot leave his home."  The representative indicated that the Veteran would be more than willing to have a VA doctor come to his house for an evaluation.  In a February 2013 letter, the attorney again stated that the Veteran had an "inability" to leave his house.  The representative stated that the claim should be expedited with the requested relief being granted fully.  The representative also asserted that the record was complete.  In March 2013, an opinion was obtained through a review of the record only.  No examination was conducted.  Accordingly, the Board finds that the requested development has been accomplished to the extent possible and will proceed with appellate review.  Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  The duty to assist is not a one-way street.  If a Veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he has information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In August 2014, the Veteran's attorney filed a request for a copy of the Veteran's file under the Freedom of Information Act.  The information was mailed to him in September 2014.  In September 2014, the attorney filed a motion for an extension of time to reply to the Board's July 2014 90-day letter.  The motion was granted by the undersigned Veterans Law Judge and he was given until November 1, 2014, to submit evidence.  In October 2014, the Veteran's attorney submitted evidence, including a September 2014 evaluation by a private psychologist, an October 2014 follow up report from the private psychologist, and private medical records dated from October 2012 through November 2014.  The Veteran submitted a waiver of RO review of the additional evidence.  


FINDINGS OF FACT

1.  The most probative evidence demonstrates that the Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, panic attacks more than once per week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran is service-connected for PTSD, rated 50 percent; residuals of a fracture of the left patella, rated 10 percent; and residuals of a fracture of the left third finger, rated 0 percent, and the combined service-connected disability rating is 60 percent.

3.  The most probative evidence demonstrates that the Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1 4.14, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice, including most recently in a December 2012 statement of the case.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice subsequent to the rating decisions, including in a letter dated in May 2009, with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence, and a waiver of RO review was provided with the private treatment records that were recently associated with the file.  The Social Security Administration reported that there were no medical records pertaining to the Veteran.  VA has obtained examinations with respect to the claim on appeal that include the information necessary to rate the Veteran's disability relevant to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  As detailed above, VA made substantial efforts to obtain another VA examination in accordance with the Board's March 2010 remand, but the Veteran failed to report to five scheduled examinations.  The Board stresses that the duty to assist is not always a one-way street.  If a Veteran desires help with his claim he must cooperate with VA's efforts to assist him.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board finds that VA has satisfied the duty to assist, and no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Stegall v. West, 11 Vet. App. 268 (1998); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board must consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disability at issue.  

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

It is the responsibility of the Board to determine the probative weight to be assigned among multiple le medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998). The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2014).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's PTSD is rated 50 percent disabling under Diagnostic Code 9411.  Diagnostic Code 9411 provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for an examination or reexamination, action shall be taken in accordance with the regulation and may include a denial of the claim.  38 C.F.R. § 3.655 (2014).  

Treatment records dated from July 2001 to February 2007 show various PTSD symptoms, including guilt, hypervigilance, an exaggerated startle response, intrusive thoughts, sleep disturbance, nightmares, irritability, anxiousness, anger, anhedonia, isolation from others, inappropriate behavior, occasional suicidal ideations, and problems with concentration.  The Veteran has denied experiencing auditory and visual hallucinations.  His PTSD overall during this period has been described as stable.  Those records additionally show that the Veteran has depression that is related, at least in part, to a thyroid disorder.  The Veteran's social contacts are consistently described as superficial, aside from two friends who also experienced combat in Vietnam.  The Veteran was not hospitalized for PTSD during that time period.  

The Veteran underwent VA psychiatric examinations in September 2002, September 2004, October 2005, and December 2006.  He additionally underwent private psychological evaluation in January 2006.  On VA examination in September 2002, the Veteran reported that he was currently sleeping too much, up to 14 hours per day.  He stated that he was easily startled and described hypervigilant behavior.  He reported daily intrusive memories, but denied experiencing flashbacks.  He stated that he often felt that he was anxious, irritable, and frequently angry.  He frequently isolated himself.  He complained of experiencing difficulty with short- and long-term memory.  He stated that his symptomatology had worsened since the September 2001 attacks on the World Trade Center.

Mental status examination revealed a depressed mood with a restricted affect.  His speech was noted to be of normal tone, and was fluent and well-articulated.  His thought processes were noted to be goal-directed, logical, and coherent.  There were no signs of psychosis, hallucinations, or delusions.  He did not manifest paranoid ideations or ritualistic behavior, aside from checking the locks and windows in the house before retiring at night, and denied experiencing panic attacks.  He denied experiencing homicidal or suicidal ideations.  He did not describe impaired impulse control.  Insight and judgment were found to be intact, as were short- and long-term memory.  

With regard to his daily activities, the Veteran reported avoidant symptoms of not watching movies or reading books about Vietnam.  He stated that his PTSD symptoms were aggravated by watching news about the war in Iraq.  When questioned as to hobbies, the veteran reported that he had no leisure pursuits aside from watching television.  He stated that he particularly enjoyed watching televised sports, as that was most effective in taking his mind off of his PTSD symptoms.  He reported that he occasionally met with friends to attend baseball games in other cities.  He reported that a close friend had been diagnosed with terminal cancer.

With regard to occupational history, the Veteran reported that he was currently working 16 hours per week as an alcohol salesman.  He reported no disciplinary actions at work.  When questioned as to his ability to function on days when he was feeling more depressed, the Veteran responded that he was still able to do his job but his customers were able to see that he was having a bad day by looking at him.

With regard to social history, the Veteran reported that he had been married and divorced three times.  He stated that he had two children, one daughter and one son.  He described his relationship with his son as good and his relationship with his daughter as distant.  He stated that he frequently spent time with his son and saw his daughter approximately once per month.  

The examiner determined that the most appropriate diagnoses for the Veteran were chronic PTSD and recurrent major depression.  With regard to the Veteran's assertion that his PTSD symptoms had worsened since the September 2001 attacks on the World Trade Center, the examiner determined that while the Veteran had asserted that his symptoms had worsened, his symptoms did not in fact appear to be much different than they had at the time of the previous examination.  Rather, it appeared that the Veteran was simply angrier with the government of the United States for not adequately protecting the American people.  The examiner additionally determined that the Veteran's symptoms had not appreciably worsened as he had reported that he was still able to function adequately at his job.  The examiner felt that if the Veteran's symptoms had truly worsened, he would not be able to perform the functions of his job.  Despite the Veteran's stable condition at the that time, his prognosis was considered to be poor.  Based upon the symptoms, a GAF score of 55 was assigned.  

On VA examination in September 2004, the Veteran reported that since the last VA examination he had continued to feel depressed and anxious.  He stated that his depression may be related to a thyroid disorder with which he had been diagnosed.  He additionally reported he had combat related nightmares approximately once every two or three months, particularly after watching war-related content on television.  With regard to substance abuse, he stated that he had not abused alcohol for more than one year.  

Mental status examination revealed a mildly dysthymic mood with appropriate affect.  His speech was noted to be of normal tone, and was fluent and well-articulated.  His thought processes were noted to be goal-directed, logical, and coherent.  There were no signs of psychosis, hallucinations, or delusions.  He did not manifest paranoid ideations or ritualistic behavior, and denied experiencing panic attacks.  He denied experiencing homicidal or suicidal ideations.  He did not describe impaired impulse control.  Insight and judgment were found to be intact, as were short- and long-term memory.  

With regard to daily activities, the Veteran reported that he got up, showered, and had breakfast before leaving at approximately 6:00 a.m. for his job.  He typically finished his sales route at 3:30 p.m.  He generally ate dinner at a restaurant in town, and then watched sports on television during the evening.  Some nights he visited his daughter.  He stated that he generally went to bed at 10:00 p.m., and noted that he slept a lot.  The Veteran additionally reported that he independently cleaned his house and cared for his yard, both of which were reportedly "spotless."

With regard to occupational history, the Veteran reported that he continued to work as an alcohol salesman, a job he had had since 1987.  He reported no time missed at work related to PTSD.  He stated that he was no longer enjoying his job, as he felt it was making demands on him.  He stated that he intended to retire in the near future.

With regard to social history, the Veteran reported that he had not been married since 1990.  He stated that he had two children, a son and a daughter, and two grandsons.  He reported that he saw his daughter approximately every two weeks, either at her house or at his own.  He stated that he was very close to his son, and that they did "everything" together, including frequently watching sports games both on television and live at the arenas.  The Veteran also reported that he had a girlfriend, whom he had known since high school, whom he saw two to three times per week.  With regard to activities he did with his girlfriend, the Veteran stated that they had gone on vacation to Florida and Cincinnati, and that they regularly went out to dinner.  He noted that he was not interested in marrying his girlfriend.  The Veteran also reported that he saw his biological father approximately every two weeks, and that he had several friends with whom he regularly interacted.  Specifically, the Veteran stated that he had a friend with whom he visited at his friend's cottage each year, and that the two of them frequently went to ballgames together.  The Veteran also reported that he had attended church on a weekly basis for the last several years.

The examiner determined that the most appropriate diagnosis for the Veteran was PTSD that was mild in severity.  The examiner determined that the Veteran's PTSD was only mild in severity due to the veteran's having reported that he experienced distressing dreams approximately once every two to three months, and that he did not report diminished interest or participation in significant activities or feelings of estrangement from others.  Additionally, he did not complain of persistent symptoms of increased arousal, and did not report any significant psychosocial dysfunction that could be attributed to PTSD symptoms.  Finally, the Veteran attributed the depression in large part to the thyroid disorder.  Nevertheless, the Veteran did report avoidant behavior.  Therefore, a current GAF of 67 was assigned.  The Veteran's symptoms of depression were not seen to rise to a level to warrant a separately diagnosed psychiatric condition.  

On examination in October 2005, the Veteran complained of sleep disturbance and resulting tiredness.  He reported that he had nightmares related to experiences in Vietnam approximately two to three times per month.  He described himself as a worrier, and stated that watching or reading news about the war in Iraq made him feel frustrated and upset.  He stated that he occasionally had suicidal ideations.  He reported that those thoughts had recently increased secondary to feeling tired and to other health problems.  He reported periods of depression which lasted approximately two to three days, during which time he isolated himself more than usual.  He reported that he had not abused alcohol since the last VA examination.  

Mental status examination revealed a depressed mood with appropriate affect.  His speech was noted to be of normal tone, and was fluent and well-articulated.  His thought processes were noted to be goal-directed, logical, and coherent.  There were no signs of psychosis, hallucinations, or delusions.  He did not manifest paranoid ideations or ritualistic behavior, and denied experiencing panic attacks.  He admitted to having suicidal ideations but denied having a plan or experiencing homicidal ideations.  He did not describe impaired impulse control.  Insight and judgment were found to be intact.  He was determined to have some short- and long-term memory deficits and some difficulty concentrating.  

With regard to social history, the Veteran reported that he lived alone and generally preferred to be alone.  His primary leisure activity involved watching sports on television.  He stated that he had been close to his two children, but that recently he had been more distant from his daughter after they had had an argument about finances.  He still saw his son regularly.  He reported that he had two close friends whom he saw regularly who were not in good physical health.  Finally, the Veteran reported that he had a girlfriend whom he saw once or twice per week.  He stated that they typically went out to dinner or did various other activities.

With regard to occupational history, the Veteran reported that he had worked as a liquor distributor for 19 years.  The company for whom he had originally worked had been bought out approximately five years prior to the date of the examination.  As a result of the change in ownership, his duties had changed, such that he had been asked to set up displays and work with computers, tasks for which he had not previously been responsible.  Because he did not enjoy his new responsibilities, was tired of dealing with people, and his work evaluations were deteriorating, he had retired from his job in March 2005.  He reported that he was happy with his decision to leave his job.  The Veteran reported that his PTSD symptoms did not cause him to miss work in the 19 years that he was employed.  

The examiner determined that the most appropriate diagnoses for the Veteran were PTSD and an adjustment disorder with depressed mood.  A GAF of 67 was assigned for the PTSD and a GAF of 64 was assigned for the adjustment disorder with depressed mood.  

On private psychological evaluation with Dr. Mangold in January 2006, the Veteran reported that he was under treatment for a thyroid disorder, as a result of which he did not feel depressed as often as he did in the past.  When questioned as to the relationship between depression and the thyroid disorder, the Veteran was observed to respond angrily, asserting that he had been depressed since Vietnam.  The psychologist noted, with significance, that he did not feel that the Veteran would have brought this up had he not been specifically questioned.  The Veteran additionally reported that he continued to experience nightmares related to experiences in Vietnam approximately twice per month.  The Veteran stated that he believed that the nightmares were brought on by watching news related to the war in Iraq or related to Vietnam.  He described his sleep as poor.  He described experiencing flashbacks associated with noise from helicopters.  He reported occasional suicidal ideations.  

Mental status examination revealed an angry and depressed mood.  As the interview went on, the Veteran appeared to get increasingly angry.  Despite his anger control problem, he did not appear to be out of contact with reality.  The psychologist noted that throughout the interview, the Veteran's affect was intense and that he was very difficult to redirect once he got on a topic.  Nearly everything the Veteran said was noted to be delivered in an inappropriately intense way.  Additionally, the volume of the Veteran's speech was noted to be extremely loud.  The Veteran's concentration was found to be notably impaired.  The Veteran reported that people frequently told him that he did not pay attention to what they were saying.

With regard to social history, the Veteran reported that he had two very close friends with whom he talked every two weeks.  He stated that he loved them and his son.  He had a girlfriend whom he reportedly liked but was not interested in marrying.  

With regard to occupational history, the Veteran reported that as time went on it had become increasingly difficult to get along with people.  He stated that he retired because he hated the job.  He stated that he was only able to last at the job as long as he did because he had had considerable flexibility in terms of setting his hours, to the extent that he was able to nap during the day and still get his work done.

The psychologist determined that the most appropriate diagnoses for the Veteran were severe, chronic PTSD, and rule out severe recurrent major depressive disorder.  A GAF of 41 was assigned.  The Veteran was determined to have very significant limitations in social and occupational functioning related to PTSD symptomatology alone.  The psychologist felt that the Veteran was unable to work, given that he was loud and intense to begin with, and became increasingly louder and more intense as he spoke.  For those reasons, the psychologist did not feel that the Veteran would be capable of interacting with anyone without becoming inappropriate, as the slightest frustration would likely send him into a tirade.

On examination in December 2006, the Veteran complained of frequently feeling angry about various things.  He stated that he did not have much patience and that he was easily irritated.  He stated that he had been diagnosed with a thyroid disorder which had caused him to be very ill and to sleep excessively, but reported that his disorder had been effectively treated to the extent that his condition had improved considerably.  While he still experienced a feeling of "being drained" after physically exerting himself, his more typical sleep pattern had returned.  He continued to have sleep disturbance secondary to rumination.  He stated that watching news about the war in Iraq triggered thoughts and nightmares related to his experiences in Vietnam.  He stated that he felt depressed once or twice per month.  These periods of depression generally lasted two to three days, during which time the veteran isolated himself from others, had decreased energy, and experienced suicidal ideations.  

Mental status examination revealed speech of normal tone that was fluent and well-articulated.  It was noted that the Veteran was very forceful in presenting his ideas.  His thought processes were noted to be goal-directed, logical, and coherent.  There were no signs of psychosis, hallucinations, or delusions.  He did not manifest paranoid ideations or ritualistic behavior, and denied experiencing panic attacks.  He admitted to having suicidal ideations but denied having a plan or experiencing homicidal ideations.  He did not describe impaired impulse control.  Insight and judgment were found to be intact.  His short- and long-term memory were found to be intact.  However, the examiner felt that the Veteran was experiencing difficulty concentrating.  

With regard to social history, the Veteran reported that he had a close friend who had passed away three weeks prior to the examination as a result of terminal cancer.  He expressed significant sadness related to the death, as the Veteran had been very close with the friend and had frequently met with the friend to share thoughts and ideas.  The Veteran also had another friend with whom he regularly visited.  With regard to leisure activities, the Veteran stated that he was a "TV nut" and that he enjoyed watching sports.  He occasionally played cards with his friends.  He attended church on a weekly basis.  The Veteran stated that he had been divorced three times and that he would never marry again.  He additionally reported that he "struggled" with his children.  His relationship with his daughter had not improved since the time of the October 2005 examination.  Additionally, his relationship with his son had deteriorated recently, secondary to the Veteran feeling that his son did not treat him with sufficient respect.  

With regard to occupational history, the Veteran reported that he had retired from his job because he was "fed up" with things.  Leaving the company was reportedly one of the best things the veteran ever did.  He had not worked since retirement.  

The examiner determined that the most appropriate diagnoses for the Veteran were PTSD and an adjustment disorder with depression related to medical problems and strained relationships with his children.  A GAF of 67 was assigned for the Veteran's PTSD and a GAF of 64 was assigned for the adjustment disorder with depressed mood.  Overall, the veteran was given a GAF score of 65.  

With regard to the private opinion submitted by the Veteran, the examiner determined that the Veteran's intensity of interactions was related to the Veteran's history of having grown up in an abusive home and his subsequent years of substance abuse, rather than to his PTSD.  The Veteran was particularly intense when discussing the Vietnam War and his feelings about child abuse.  This was not surprising to the examiner, given the Veteran's personal experiences with both.  The examiner did not find that the Veteran was unable to be directed, as did the private psychologist the Veteran saw, but only that he wanted to express some of his opinions.  The Veteran was an admitted "black and white" thinker, which was reasonably common with abuse survivors, and that could increase the feelings of intensity in expression.  Significantly, the private psychologist did not discuss Veteran's abuse background or his history of alcoholism.

With regard to the private psychologist's statement that the Veteran had reacted with anger to the idea that his thyroid condition could cause depression, with the private psychologist feeling that the topic would not have come up without him having raised it, the examiner stated that he was unsure what to make of that given that during both of his examinations of the Veteran (the same VA examiner performed both the October 2005 and December 2006 examinations) the Veteran expressed gratitude for the medical help he had received for his thyroid problem, with the Veteran raising the issue spontaneously.  Additionally, thyroid problems were known to certainly be able to cause significant swings in a person's emotional state.  After the Veteran received treatment for the thyroid disorder, he reported that he was doing better in terms of sleep and energy level since being regulated on the thyroid medication.

The examiner also found the private psychologist's findings with respect to the Veteran's employment history to be in conflict with his own.  Specifically, on both of the examiner's contacts with the Veteran he reported that the new owners of the liquor distributorship had made changes and demands on him that he did not like and that retiring was one of the best decisions that he had made.  On the Veteran's VA form for the application for an increased rating for his PTSD, he reported that he was working 40 hours per week.  In the private psychologist's report, it was noted that the veteran had only been able to make himself work 14 hours per week, as he could not handle being around people for longer than that.  On examination in December 2006, however, the Veteran reported that the new owners had decreased the size of his territory significantly, allowing him to cover his territory in one-half the time it previously required, cutting his hours of work to less than 20 per week.  It was when the company increased its expectations of him that he quit the job.

In sum, the examiner felt that the private psychologist did not present a picture of the Veteran that was consistent with VA examinations.  While the private psychologist felt that the Veteran's problems were entirely attributable to his service in Vietnam, VA's examiner observed that there were multiple factors that came into play in the Veteran's case, including his abusive childhood, long-term addiction to alcohol, medical conditions (particularly his thyroid condition), strained family relationships, and his experiences in Vietnam.  The Veteran certainly had symptoms related solely to Vietnam, including periodic nightmares and general anger at the involvement of the United States in Vietnam.  The examiner felt that these symptoms warranted a GAF of 67.  The examiner did not feel that the Veteran's service-connected PTSD, by itself, caused the Veteran to be unable to attain or retain substantially gainful employment.

In April 2007 testimony before the Board, the Veteran asserted that his symptomatology was more severe than the current 50 percent rating.  In support of his assertion, the Veteran cited frequent suicidal ideations and feelings of numbness.  The Veteran also testified that he had no friends with whom he was close, and that he participated in no recreational activities.  While in the past he had been a "sports nut," it had been nine or then years since he had had season tickets.  

Pursuant to the Board's April 2009 remand in accordance with the Joint Motion for Remand, the Veteran was provided a VA PTSD examination and a VA general medical examination in June 2009.  Upon VA PTSD examination, the Veteran was dressed neatly with good grooming and hygiene.  He was able to independently care for himself and do basic activities of daily living.  He maintained good eye contact, established appropriate rapport, and did not display any inappropriate behavior.  He was alert and fully oriented with good memory and concentration.  He completed serial sevens without error and remembered 4/4 items on immediate and delayed recall.  His insight, judgment, and comprehension appeared to be intact and in the average range.  He reported no psychotic symptoms such as hallucinations, delusion, or disorders of thought or communication and none were noted.  Speech was fluent, of normal rate, and well-articulated.  His speech patterns were logical, relevant, coherent, and goal directed.  His mood was mildly depressed with congruent affect.  He was not taking any psychotropic medication . He denied any impulse control problems.  He denied any suicidal or homicidal thoughts, ideations, plans, or intent.  His sleep was disturbed in part because of distressing dreams of Vietnam.  He did not report any panic attacks or panic-like symptoms.  No obsessive or ritualistic behaviors were evidenced.  The diagnoses were depressive disorder, not otherwise specified, PTSD, alcohol dependence (in remission), and hypochondriasis.  Axis II diagnosis was dysfunctional personality traits.  The examiner concluded that he agreed with the opinion that the Veteran's depressive disorder was separate from PTSD that was formed during an in-patient hospitalization with clinical opinions of several independent licensed providers and with psychological testing.  The examiner disagreed with Dr. Mangold's conclusion that the depression was due to or part of the Veteran's PTSD because it was not consistent with the clinical record or the Veteran's own statements.  The Veteran had mild to moderate signs and symptoms of PTSD which had a mild effect on his occupational and social functioning.  His PTSD did not render him unemployable.  His PTSD GAF was 61.  

Upon VA general medical examination in June 2009, the clinician concluded that the Veteran was unemployable due to multiple service and non-service connected illnesses.  

In a December 2009 letter, Dr. Mangold stated that he disagreed with the June 2009 VA examiner's conclusions.  He stated that the Veteran was depressed due to his Vietnam service and his PTSD was what prevented him from securing and maintaining substantial gainful employment.  

Upon VA PTSD examination in April 2010, the Veteran was diagnosed with PTSD.  His GAF score was reported to be 42 and the clinician stated that there was total occupational and social functioning due to PTSD.  The examiner did not discuss any other psychiatric diagnoses.  

A VA discharge summary indicated that the Veteran was hospitalized from May 19, 2010, to May 25, 2010, for major depressive disorder, with a history of PTSD.  His GAF at admission was 35.  His GAF at discharge was 55.  He was admitted for depression with suicidal ideation.  It was noted that he had a history of somatoform disorder and PTSD and presented with increasing depressed mood for the past three weeks.  He was started on Abilify and released in stable condition.  

As detailed in the Introduction above, for the period from May 2010 to January 2013, the Veteran failed to report to four scheduled VA examinations.  In an August 2011 letter, the Veteran's attorney reported that the Veteran "simply cannot leave the house."  In a January 2013 letter, the attorney stated that he understood that an evaluation is "necessary" but the Veteran "simply cannot leave his home."  The attorney indicated that the Veteran would be more than willing to have a VA doctor come to his house for an evaluation.  In a February 2013 letter, the attorney again stated that the Veteran had an "inability" to leave his house.  The attorney stated that the claim should be expedited with the requested relief being granted fully.  The attorney also asserted that the record was complete.  

Private medical records from Marion General Hospital, dated from October 2012 to July 2014, show that the Veteran was seen, in-person, on a regular basis for treatment in the psychiatry department.  The treating clinician noted in October 2012 that the diagnostic impression was generalized anxiety disorder.  His GAF was 50.  PTSD was not noted.  In March 2013, the assessment included a diagnosis of PTSD, but the treating condition reported was generalized anxiety disorder.  A November 2013 progress note indicated that the Veteran was not properly taking his medications, and the clinician advised him that if he did not take the medications as prescribed, the treating provider would not be able to treat him anymore.  In a July 2014 follow-up, the Veteran reported that he was stable and "doing much better."  

In March 2013, the Veteran's file was reviewed by a VA clinical psychologist since the Veteran indicated that he would not appear for a VA examination.  The psychologist stated that the Veteran's mental health status did not render him unemployable.  

A September 2014 letter from Dr. Mangold indicated that he saw the Veteran at his office for a "face-to-face" diagnostic interview earlier that month.  He confirmed his prior opinion that the Veteran was totally disabled due to PTSD.  In an October 2014 letter, Dr. Mangold again stated that the Veteran was unemployable due to service-connected disabilities.  

The September 2002, September 2004, October 2005, December 2006, and June 2009 VA examinations assigned GAF scores for PTSD of 55, 67, 67, 67, and 61.  On private psychological evaluation in January 2006 a GAF of 41 was assigned.  Private clinical records from Marion General Hospital indicate a GAF of 50 due to generalized anxiety disorder.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

Under DSM-IV, a GAF score of 67 generally indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships.  A score of 55 generally indicates some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  Scores of 41 to 50 indicate serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

As detailed above, the Veteran failed to report to four scheduled VA examinations.  Although the Veteran's attorney has sent letters indicating that the Veteran was unable to leave his home during the period of time that the case was in remand status, there are clinical records that clearly show that the Veteran left his home.  Notably, the Veteran was seen by Dr. Mangold at Dr. Mangold's office in September 2014.  Dr. Mangold's office address is listed in Zionsville, Indiana, less than 20 miles from the Indianapolis VA Medical Center and is approximately the same distance from the Veteran's residence.  Additionally, the private medical reports from Marion General Hospital show that the Veteran has left his home on a regular basis to seek treatment there.  Moreover, his condition was reported to have been significantly improved with treatment, but the attorney never notified VA that he was well enough to report to a VA examination.  In fact, the attorney stated that he believed the record was complete.  Accordingly, the Board finds that the record does not support a finding of good cause for missing the examinations, and the Board declines to remand the case again.  38 C.F.R. § 3.655 (2014).  The Board also questions the veracity of the representative's statements that the Veteran was unable to leave his home for an examination when the Veteran frequently left home for treatment, and especially when the Veteran was able to leave his home and travel approximately the same distance as would be required to report to a VA examination to report for a private examination with Dr. Mangold. 

Based on the clinical record and consideration of 38 C.F.R. § 3.655, the Board concludes that the most probative evidence (the December 2006 and June 2009 VA examinations) demonstrates that the Veteran's service-connected PTSD disability warrants no more than a 50 percent disability rating.  Therefore, the Board finds that a rating in excess of 50 percent is not warranted at any time during the appeal period.  Those opinions were based on a full review of the record, a thorough clinical evaluation, and addressed other factors pertaining to the Veteran's health that impacted his psychiatric diagnoses and impairment.  Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999).  

The Board observes that the Veteran has established service connection for PTSD only.  He has been diagnosed with other mental disorders that are not service-connected, including a generalized anxiety disorder, major depressive disorder, and alcohol dependence, in remission, and the most probative medical evidence establishes that these are separate mental disorders that are not proximately due to or aggravated by his service-connected PTSD.  Specifically, the most probative evidence also indicates that the Veteran's depression is due to a nonservice-connected thyroid disorder, hypothyroidism, and the condition was significantly improved when his thyroid hormone medication was successfully titrated.  The most recent private treatment records from Marion General Hospital document treatment for a generalized anxiety disorder, and the Veteran's treating clinician barely noted the Veteran's PTSD or his military service in treating that condition.  Finally, the medical evidence also shows that the Veteran's alcohol problems pre-dated his military service and diagnosis of PTSD.  Here, the Board gives greater weight to the objective findings documented during treatment rather than to subsequent statements asserting that the mental disorders were all related made in support of the claim for a higher rating.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

The Board also find that the opinions rendered by Dr. Mangold to have less probative value because he does not discuss the other clinical factors that have been implicated in the Veteran's mental health history, including the Veteran's hypothyroidism, and his history of childhood abuse and substance abuse.  Bloom v. West, 12 Vet. App. 185 (1999).  Therefore, the Board finds that there is adequate clinical evidence in the December 2006 and June 2009 VA examinations to separate out the symptoms due to those separate clinical entities.  Mittleider v. West, 11 Vet. App. 181 (1998) (differentiation between symptoms attributed to a non-service-connected disability and those attributed to a service-connected disability must be based on medical evidence); Mitchem v. Brown, 9 Vet. App. 136 (1996).

The most probative medical evidence shows that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  In fact, virtually none of these symptoms were reported in relation to the Veteran's PTSD in the medical records for the relevant time period.  His speech was consistently described as normal, there were no reports of near-continuous panic or depression due to PTSD that prevented the Veteran from functioning independently, there were no reports of unprovoked irritability with periods of violence, no spatial disorientation, and no neglect of personal appearance and hygiene.  Nor has the Veteran been shown to have obsessional rituals which interfere with routine activities or speech that is intermittently illogical or obscure as a result of his service-connected PTSD.  While the Veteran has demonstrated impairment in social functioning, the Board finds that the overall level of symptomatology does not more nearly approximate the criteria for a 70 percent rating.  The Veteran still maintains some effective relationships, including with his son and with a couple of friends.  Finally, the Veteran's PTSD alone during this period has not been shown to have severely impaired his ability to obtain or retain employment.  In fact, he retained steady employment with the same company for a period of 19 years with PTSD, and statements made to clinicians prior to his retirement show that he stopped working voluntarily because of a change of management in his company and the resulting increased work requirements that he was unwilling to do.

While the Veteran has indicated that he is frequently irritable, has difficulty getting along with others, and that he most often isolates himself, it appears that he does have a few significant social contacts, in the sense that he has one close friend and several other friends with whom he regularly interacts.  While the Veteran testified in April 2007 that he had no friends with whom he was close and was formerly a "sports nut" who no longer enjoyed watching sports as much as he had in the past, that statement appears to have not been entirely accurate, as on examination in December 2006 the Veteran reported leisure activities that involved watching sports both alone and with friends.  Additionally, while the Veteran has recently reported that his relationships with his children have been strained, the relationships historically have been close, particularly with his son.  Given that the Veteran's PTSD symptoms throughout this period have consistently been noted to be stable, it appears that these relationship strains are not due to any worsening of the Veteran's symptoms.  In addition, while the Veteran has had three failed marriages, he is currently in a stable and committed relationship that he described as good, with a woman whom he has known since high school.  

In reaching this decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence of record.  To the extent that he or other lay persons may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In addition, the Board notes that the Veteran has voluntarily refused to report for VA examination scheduled on several occasions.  While the representative has claimed that the Veteran is unable to leave his home, that statement is shown by the evidence of record to be incorrect.  In fact, the Veteran reported to a private examination recently.  When a claimant fails to report for an examination schedule in conjunction with a claim for increase, the regulations state that the claim shall be denied.  38 C.F.R. § 3.655 (2014).  The Board finds that the Veteran, without good cause, failed to report for a scheduled examination in conjunction with a claim for increase on multiple occasions.  Therefore, on that basis also, the claim is denied.

As the preponderance of the evidence is against the claim for an increased rating for PTSD, the claim for increase must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Total Disability Rating Based on Individual Unemployability

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).   To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2014).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2014).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2014).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2014).  

In this case, the Veteran is service-connected for PTSD rated 50 percent; residuals of a fracture of the left patella, rated 10 percent; and residuals of a fracture of the left third finger, rated 0 percent.  His combined rating is 60 percent.  Thus, he does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) at any time during the rating period on appeal.  However, consideration to such benefits on an extraschedular basis may be given.  

In such an instance, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, work which is more than marginal, that permits the individual to earn a "living wage" consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For an appellant to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes this case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that the most probative evidence of record does not establish that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.  The record is negative for any evidence that indicates that the Veteran's left knee and left third finger are productive of impairment that precludes him from working.  Notably, the Veteran remained employed with the same employer for a period of 19 years prior to his retirement.  Statements made to clinicians just prior to his retirement indicated a desire to retire due to a change in management at the company that resulted in additional work duties that he did not want to perform.  Additionally, VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, appears to have been mostly completed by the Veteran or his attorney, including the sections that are to be completed by the employer.  Specifically, the sections pertaining to the number of hours worked, concessions made to employee by reason of age or disability, and reason for termination are typewritten.  The numbers on sections 6, 7, 8, 13B, 14A, 14B, 15A, 15B, 15C and 21A were highlighted and the responses from the employer are handwritten.  Consequently, the statements that the Veteran was able to set his own hours to minimize contact with customers, and that his PTSD symptoms worsened to the point where he couldn't stand stress are of little probative value.  In fact, an employee in human resources would not have medical knowledge, and is not competent to render opinions related to the Veteran's PTSD symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no indication that he lost time from work during his 19-year career as a result of his service-connected disabilities, including PTSD.  Additionally, while the Veteran's PTSD is productive of moderately severe impairment, the October 2005 and December 2006 examiner specifically found that there is no evidence of record which demonstrates that his PTSD would totally preclude him from being employed.  Given the examiner's detailed findings and the fact that examiner considered the Veteran's history as a whole in determining that his PTSD did not preclude him from attaining or maintaining substantially gainful employment, the Board finds that conclusion to be more persuasive than the conclusion of the private psychologist that the Veteran's PTSD renders him totally disabled.  In sum, the probative evidence of record does not support a findings that the Veteran is unable to maintain substantially gainful employment due to the severity of his service-connected disabilities.  

In view of the foregoing, to the extent that his service-connected disabilities cause occupational impairment, the Board finds that the Veteran is appropriately compensated by the current rating of 60 percent; and his situation does not present such an exceptional or unusual disability picture as to warrant entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis.  The Board is aware of the Veteran's contentions that he cannot work due to service-connected disabilities.  The Board notes that the Veteran is competent to provide information concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits. However, the Board finds that the most probative, competent clinical evidence of record shows that the Veteran's service-connected disabilities do not prevent him from performing employment outweigh his assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In addition, the Board notes that the Veteran has voluntarily refused to report for VA examination scheduled on several occasions.  While the representative has claimed that the Veteran is unable to leave his home, that statement is shown by the evidence of record to be incorrect.  In fact, the Veteran reported to a private examination recently.  When a claimant fails to report for an examination schedule in conjunction with a claim for increase, the regulations state that the claim shall be denied.  38 C.F.R. § 3.655 (2014).  The Board finds that the Veteran, without good cause, failed to report for a scheduled examination in conjunction with a claim for increase on multiple occasions.  Therefore, on that basis also, the claim is denied.

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disabilities, including on an extraschedular basis, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for PTSD is denied.

A total disability rating based on individual unemployability due to service-connected disabilities is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


